DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonishi et al. (US PG Pub 2018/0015759).
For claim 8:  Tonishi et al. teaches a label printer (see Fig. 3), comprising: a printer housing 11, consisting of an upper cover assembly 7a, a middle cover assembly 12, and a lower cover assembly 10; and a ribbon cassette 100, disposed inside the printer housing; wherein a ribbon cassette placement part 30, configured to fix and hold the ribbon cassette 100, is disposed on the middle cover assembly 12 (see paragraph 33, Figs. 1 and 2); a first position column 32, a second position column 33, a third position column 34 (see paragraph 38, 32, 33, 34), and a position guidance column 31 are disposed on the ribbon cassette placement part; the first position column, the second position column, and the third position column are respectively matched with a first clamping accommodation part, a second clamping accommodation part, and a third clamping accommodation part of the ribbon cassette, and the position guidance column is matched with a position hole of the ribbon cassette (see paragraph 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tonishi et al. (US PG Pub 2018/0015759) in view of Yamaguchi et al. (US Patent 6,190,069).
For claim 9:  Tonishi et al. teaches the label printer according to claim 8, wherein the middle cover assembly and the lower cover assembly form an accommodation cavity (see Figs. 1 and 2, the middle cover covers the cavity, the lower cover bounds the cavity), and a paper feeding control mechanism 62 is disposed inside the accommodation cavity, the paper feeding control mechanism comprises a first frame (see paragraphs 46, 47), a rubber covered roller assembly 62, a gear assembly 65, and a stepper motor 64, the rubber covered roller assembly is rotatably disposed on the first frame (see Fig. 2, structural elements of frame 11 as seen in Fig. 2), the gear assembly and the stepper motor are disposed on one side of the first frame, the stepper motor is in transmission connection with the gear assembly, and the stepper motor drives the gear assembly to rotate while driving the rubber covered roller assembly to rotate (see Fig. 2, paragraphs 46-47).
Tonishi et al. is not explicit about the provision of the motor as a stepper motor or of the roller as a rubber covered roller.  However, Yamaguchi et al. teaches a using a stepper motor as a driving motor for a tape and ribbon printer (see column 6, lines 42-55) and further teaches using rubber coated rollers (see column 7, lines 25-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tonishi et al. to use a rubber covered roller and a stepper motor as they are commonly used components for processing tape and ribbon in small printing devices.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tonishi et al. (US PG Pub 2018/0015759) and Yamaguchi et al. (US Patent 6,190,069) as applied to claim 9 above and further in view of Mizushina (JP 04-135879).
For claim 10:  The combination of Tonishi et al. and Yamaguchi et al. teaches the label printer according to claim 9 and Tonishi et al. further teaches that a paper cutter support assembly 90 is disposed inside the accommodation cavity formed by the middle cover assembly and the lower cover assembly; the paper cutter support assembly comprises a second frame 91 and a paper cutting blade 92.  The combination does not teach that the paper cutting blade is supported by a fulcrum on one side of the second frame and driven by a spring assembly; the paper cutting blade is configured to cut printing paper on the rubber covered roller assembly: and the spring assembly is supported by the second frame.  However, Mizushina teaches providing a paper cutting blade 30 on a separate from other supports for the tape (see Fig. 2, being a second frame), which cutting blade 30 is supported by a spring assembly 31 and configured to cut printing paper on the roller assembly 29 (see Fig. 2, Translated Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tonishi et al. and Yamaguchi et al. to provide a spring, a second frame and a cutting opposing the roller as taught by Mizushina for the purpose of cutting through the entire tape cleanly.
Response to Arguments
Applicant's arguments filed on February 6, 2022 have been fully considered but they are not persuasive.  With regards to the amendments and arguments directed to claim 1, the previously applied rejection has been withdrawn and the subject matter indicated allowable below.  However, claims 8-11 do not depend upon claim 1 as argued by Applicant.  No other arguments are furnished and the rejection is carried forward and made final.
Allowable Subject Matter
Claims 1-7, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments directed to claim 1 overcome the prior art of record.  None of the prior art of record any obvious combination thereof appears to teach the newly added limitations.  Consequently, claims 2-7, 12 and 13 which depend upon claim 1 also include this allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H BANH/Primary Examiner, Art Unit 2853